Upon the prior appeal (16 A D 2d 1007) we found that there was “ proof of several transactions of Espinosa and Benitez with petitioner which, if credited, would warrant findings of misconduct” but we were compelled to remit, holding that since the Commissioner made no factual findings it was “impossible to determine which of the acts testified to were considered to have been established ”. The record developed upon remittal and now before us contains adequate findings of repeated acts of misconduct, amply supported by proof which the Commissioner was entitled to, and specifically did find credible and which he was also justified in finding so serious as to warrant petitioner’s dismissal. Determination confirmed, without costs. Present — Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.